—In a proceeding pursuant to CPLR article 78 to review a determination of the Village of Piándome Board of Zoning Appeals dated August 9, 2001, which, after a hearing, granted the application of the Piándome Country Club, Inc., for area variances for the demolition and reconstruction of a golfhouse, the appeals are (1) from an order of the Supreme Court, Nassau County (Bucaria, J.), dated June 25, 2002, which denied the motion of the Village of Piándome Board of Zoning Appeals and Donald J. Gerber for leave to renew a prior motion to dismiss the petition pursuant to CPLR 3211 (a) (3) and (4) and CPLR 7804 (f), and (2), as limited by their brief, from so much of an order of the same court entered June 27, 2002, as granted the petition to the extent of remitting the matter to the Village of Piándome Board of Zoning Appeals for a hearing on the application for a use variance and for preparation of a draft environmental impact statement under the State Environmental Quality Review Act (ECL art 8).
Ordered that the appeals are dismissed, with one bill of costs, as no appeals lie as of right from intermediate orders in a proceeding pursuant to CPLR article 78 (see CPLR 5701 [b] [1]) and leave to appeal has not been granted. Smith, J.P., S. Miller, Crane and Cozier, JJ., concur.